Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 1 of 12 Page ID
                                #:33290
        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                           UNDER SEAL
 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   James R. Asperger (Bar No. 83188)
 2 jamesasperger@quinnemanuel.com
 3 865 S. Figueroa St., 10th Floor
   Los Angeles, CA 90017
 4 Telephone: (213) 443-3000
   Facsimile: (213) 443-3100
 5
   Kevin P.B. Johnson (Bar No. 177129)
 6 kevinjohnson@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, CA 94065
 8 Telephone: (650) 801-5000
   Facsimile: (650) 801-5100
 9
10 BLACKBERRY CORPORATION
   Edward R. McGah, Jr (SBN 97719)
11 Vice President, Deputy General Counsel – Litigation
   41 Ticknor Place
12 Laguna Niguel, California 92677
   Telephone: (+1) 650-581-4750
13
14 Attorneys for Plaintiff, BlackBerry Limited
15                     IN THE UNITED STATES DISTRICT COURT
16                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
     BLACKBERRY LIMITED, a                          Case No. 2:18-cv-01844-GW-KS
18
     Canadian corporation,
19                                                  BLACKBERRY LIMITED’S
                        Plaintiff,                  MOTION FOR PARTIAL
20                                                  SUMMARY JUDGMENT OF NO
                 v.
21                                                  INVALIDITY REGARDING U.S.
     FACEBOOK, INC., a Delaware                     PATENT NOS. 9,349,120 AND
22   corporation, WHATSAPP INC., a                  8,677,250
23   Delaware corporation, and
     INSTAGRAM, LLC, a Delaware                     Hearing Date: February 20, 2020
24   limited liability company,                     Time: 8:30 A.M.
                                                    Judge: Hon. George H. Wu
25                      Defendants,                 Ctrm: 9D
26
                                                    REDACTED     VERSION OF
27                                                  DOCUMENT PROPOSED TO BE
28                                                  FILED UNDER SEAL

                                                                        Case No. 2:18-cv-01844-GW-KS
           BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 2 of 12 Page ID
                                #:33291
        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                           UNDER SEAL
 1                        NOTICE OF MOTION AND MOTION
 2        PLEASE TAKE NOTICE that on February 20, 2020, at 8:30 a.m., or as soon
 3 thereafter as the matter may be heard by the Honorable George H. Wu, Plaintiff
 4 BlackBerry Limited (“BlackBerry”) shall and hereby does move the Court for an
 5 order granting BlackBerry summary judgment finding that the ’120 and ’250 Patents
 6 are not invalid over certain references. Pursuant to Federal Rule of Civil Procedure
 7 56, BlackBerry asks the Court to grant partial summary judgment of no invalidity on
 8 the basis that:
 9        1.     Defendants have failed to prove by clear and convincing evidence that
10               the Nintendo DS (with PictoChat) system reference qualifies as prior
11               art to the ’250 Patent.
12        2.     Defendants have failed to prove by clear and convincing evidence that
13               the Mozilla Thunderbird system reference qualifies as prior art to the
14               ’120 Patent.
15        This motion is made following the conference of counsel pursuant to L.R. 7-3
16 which took place on December 31, 2019. This motion is based on this notice of
17 motion and supporting memorandum of points and authorities, the supporting
18 declaration of Richard Lowry, exhibits thereto, and other such written or oral
19 argument as may be presented at or before the time this motion is deemed submitted
20 by the Court.
21
22
23
24
25
26
27
28

                                                  -i-                   Case No. 2:18-cv-01844-GW-KS
           BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 3 of 12 Page ID
                                #:33292
        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                           UNDER SEAL
 1 DATED: January 8, 2020                      Respectfully submitted,
 2
                                               QUINN EMANUEL                URQUHART           &
 3                                             SULLIVAN, LLP
 4
                                          By       /s/ James R. Asperger
 5                                               QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
 6
                                                  James R. Asperger (Bar No. 83188)
 7                                                jamesasperger@quinnemanuel.com
 8                                                865 S. Figueroa St., 10th Floor
                                                  Los Angeles, CA 90017
 9                                                Telephone: (213) 443-3000
10                                                Facsimile: (213) 443-3100

11                                                 Kevin P.B. Johnson (Bar No. 177129)
12                                                 kevinjohnson@quinnemanuel.com
                                                   Victoria F. Maroulis (Bar No. 202603)
13                                                 victoriamaroulis@quinnemanuel.com
14                                                 555 Twin Dolphin Drive, 5th Floor
                                                   Redwood Shores, CA 94065
15                                                 Telephone: (650) 801-5000
16                                                 Facsimile: (650) 801-5100

17                                               BLACKBERRY CORPORATION
18                                                Edward R. McGah, Jr (SBN 97719)
                                                  Vice President, Deputy General Counsel
19                                                41 Ticknor Place
20                                                Laguna Niguel, California 92677
                                                  Telephone: (+1) 650-581-4750
21
22                                               Attorneys for BlackBerry Limited

23
24
25
26
27
28

                                                  -ii-                  Case No. 2:18-cv-01844-GW-KS
           BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 4 of 12 Page ID
                                #:33293
        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                           UNDER SEAL
 1                 MEMORANDUM OF POINTS & AUTHORITIES
 2        The Court should grant summary judgment that the ’120 and ’250 Patents are
 3 not invalid because Defendants cannot establish the prior art status of their asserted
 4 system references. For the ’120 Patent, Defendants have no admissible evidence
 5 that the Mozilla Thunderbird Version 2.0.0.12 (“Thunderbird”) system as relied on
 6 by Defendants’ expert, Dr. Balakrishnan, was created, publicly available, subject to
 7 public use, or on sale before the priority date of the ’120 Patent. Similarly, for the
 8 ’250 Patent, Defendants have no admissible evidence that the Nintendo DS system
 9 (with PictoChat) (“Nintendo”) as relied on by Defendants’ expert, Dr. Weissman,
10 was created, publicly available, subject to public use, or on sale before the priority
11 date of the ’250 Patent. These evidentiary predicates, establishing the prior art
12 status of system references, are an essential part of an invalidity defense. Summary
13 judgment is therefore appropriate.
14                                   LEGAL STANDARD
15        Summary judgment is appropriate where “the pleadings, depositions, answers
16 to interrogatories, and admissions on file, together with the affidavits, if any, show
17 that there is no genuine issue as to any material fact and that the moving party is
18 entitled to judgment as a matter of law.” Liebel-Flarsheim Co. v. Medrad, Inc., 481
19 F.3d 1371, 1377 (Fed. Cir. 2007). Judgment as a matter of law is appropriate when
20 “‘the nonmoving party has failed to make a sufficient showing on an essential
21 element of her case with respect to which she has the burden of proof.” XY, LLC v.
22 Trans Ova Genetics, 890 F.3d 1282, 1292 (Fed. Cir. 2018) (quoting Celotex Corp. v.
23 Catrett, 477 U.S. 317, 323-24 (1986)). Although the movant bears the initial burden
24 of proof, once that burden is met, summary judgment cannot be avoided simply by
25 alleging “the mere existence of some alleged factual dispute between the parties.”
26 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986) (emphasis in original).
27        Where, as here, a defendant asserts a system or device as prior art, the
28 defendant must establish that, before the priority date of the challenged patent, such

                                                  -1-                   Case No. 2:18-cv-01844-GW-KS
           BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 5 of 12 Page ID
                                #:33294
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                             UNDER SEAL
 1 system was “known or used,” 35 U.S.C. § 102(a); subject to “public use” or “on
 2 sale,” id. § 102(b); or invented by another in the United States, § 102(g). See also
 3 Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1570 (Fed. Cir. 1997) (“If a device
 4 was ‘known or used by others’ in this country before the date of invention or if it
 5 was ‘in public use’ in this country more than one year before the date of application,
 6 it qualifies as prior art.”). For any purported invalidity reference, it is a defendant’s
 7 burden to prove, by clear and convincing evidence, that the reference meet the
 8 statutory requirements and is, in fact, “prior art.”            See Clock Spring, L.P. v.
 9 Wrapmaster, Inc., 560 F.3d 1317, 1325 (Fed. Cir. 2009); Adenta GmbH v.
10 OrthoArm, Inc., 501 F.3d 1364, 1371 (Fed. Cir. 2007) (all facts supporting a finding
11 of invalidity must be proven by clear and convincing evidence).
12         For system art, the defendant must demonstrate that the system itself, as it
13 existed before the patent priority date, met each and every limitation of the asserted
14 patent claims. See Juicy Whip, Inc. v. Orange Bang, Inc., 292 F.3d 728, 737 (Fed.
15 Cir. 2002) (“[T]he party with the burden of proof must show that the subject of the
16 barring activity met each of the limitations of the claim, and thus was an
17 embodiment of the claimed invention.”); Navico Inc. v. Garmin Inter., Inc., Case
18 No., 2:16-CV-00190-JRG-RSP, 2017 WL 3750252, at *2 (E.D. Tex. July 28, 2017).
19                                        ARGUMENT
20         Defendants served their Final Election of Prior Art on June 14, 2019. Ex. 1,
21 Statement of Undisputed Facts (“SUF”) 5-7.                  Amongst Defendants elected
22 references were the Thunderbird system (against the ’120 Patent) and the Nintendo
23 system (against the ’250 Patent). Id. Defendants’ Final Invalidity Contentions
24 assert Thunderbird and Nintendo as system prior art under 35 U.S.C. §§ 102(a), (b),
25 (g).                                 Ex. 3; Ex. 4, SUF 8-14. In other words, while
26 Defendants’ invalidity theories sometimes rely upon documents, these documents
27 are used merely to reflect the operation of the prior art system. Defendants do not
28

                                                  -2-                   Case No. 2:18-cv-01844-GW-KS
           BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 6 of 12 Page ID
                                #:33295
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                            UNDER SEAL
 1 rely upon the documents themselves as prior art references. To do so, Defendants
 2 would have had to have elected the documents as separate and distinct references.
 3         A.     Defendants Cannot Meet Their Burden To Show That The
                  Thunderbird Reference Is Prior Art
 4
 5
                                                                                             “Open
 6
     source,” by definition, means that the software is available for users to download
 7
     and modify over time.        On November 15, 2018, Defendants produced a file
 8
     purporting to be the full source code directory for Thunderbird (DEFBB00036811,
 9
     “thunderbird-2.0.0.12-source.tar.bz2”). See Lowry Declaration at ¶24, SUF 16. At
10
     this time, however, Defendants provided no evidence as to when these specific
11
     source code files were last modified and/or where first publically available.
12
           In an effort to shore up their invalidity evidence, Defendants served an
13
     October 29, 2018 subpoena on third-party Mozilla Corporation. Ex. 5, SUF 17. On
14
     April 4, 2019, Defendants produced documents received in response to the
15
     subpoena. SUF 18. These documents include an affidavit by Dan Mosedale, who
16
     purports to be a software engineer for Mozilla. Ex. 6, SUF 19. The affidavit states
17
     that version 2.0.0.12 of Thunderbird was “released for general public download on
18
     February 26, 2008.” Id. at ¶ 4, SUF 22. Enclosed with the affidavit were purported
19
     copies of the source code for version 2.0.0.12 of Thunderbird (MOZ_0000009) and
20
     a corresponding .exe executable file for the program (MOZ_0000010), which
21
     Mosedale explains he downloaded from the following URLs, respectively:
22
        • https://archive.mozilla.org/pub/thunderbird/releases/2.0.0.12/source/thunderbi
23
          rd-2.0.0.12-source.tar.bz2
24      • https://archive.mozilla.org/pub/thunderbird/releases/2.0.0.12/win32/en-
25        US/Thunderbird%20Setup%2020.0.0.12.exe
26 Ex. 6 at ¶ 5, SUF 20-22. Defendants and their expert rely upon an analysis of the
27 source code and the operation of the executable file attached to the Mosedale
28

                                                   -3-                   Case No. 2:18-cv-01844-GW-KS
            BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 7 of 12 Page ID
                                #:33296
            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                               UNDER SEAL
 1 Affidavit. Ex. 7 at ¶¶ 251-253, SUF 23. But, Defendants and Dr. Balakrishnan fail
 2 to establish the prior art status of this relied-upon version of Thunderbird.
 3           First, the Mosedale Affidavit itself is insufficient. Although the Affidavit
 4 states that version 2.0.0.12 was available for public download on February 26, 2008,
 5 Mr. Mosedale makes no effort to establish that this February 26, 2008 version is the
 6 same version attached to the Affidavit. Indeed, the Affidavit only explains that Mr.
 7 Mosedale downloaded the operative software and corresponding source code from
 8 the presently available links for those files.1 SUF 22 at ¶ 5. The Mosedale Affidavit
 9 does not attest that no changes or modifications have been made to these files in the
10 intervening time period, nor does it explain whether the relied-on code or executable
11 for Thunderbird were maintained so as to prevent any changes over time.
12           To the contrary, the evidence indicates that these files have, in fact, been
13 modified since the priority date of the ’120 Patent. Specifically, the parent directory
14 URLs for the files downloaded and produced by Mr. Mosedale state that these files
15 were “Last Modified” on October 16, 2015, as shown in the printed webpages
16 attached as Exhibits 8 and 9, SUF 24, 25. Accordingly, the Mosedale Affidavit fails
17 to provide a clear and convincing link between the evaluated Thunderbird system
18 and the system in existence prior to the ’120 Patent. Navico, 2017 WL 3750252 at
19 *4-5 (granting summary judgment of no invalidity where there was no adequate link
20 between the cited system and the system as it existed before the patent priority date).
21           Second, even if the Mosedale Affidavit had established that the evaluated
22 Thunderbird system was in existence prior to the ’120 Patent (and, it clearly does
23 not), the Affidavit is itself inadmissible at trial, at least because it is hearsay. F.R.E.
24 801. Moreover, the Court should preclude Defendants from calling Mr. Mosedale
25
26      1
        It is not even clear that there is a correspondence between the Thunderbird
27 executable file and the source code files analyzed by Dr. Balakrishnan. The
   Mosedale Affidavit merely states that Mr. Mosedale had “no reason to doubt” that
28 the executable “incorporates the functionality” of the source code. Ex. 6 at ¶ 8.

                                                    -4-                   Case No. 2:18-cv-01844-GW-KS
             BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 8 of 12 Page ID
                                #:33297
           REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                              UNDER SEAL
 1 as a trial witness.
 2
 3
 4                                            This untimely disclosure prevented BlackBerry
 5 from seeking its own discovery from Mr. Mosedale or deposing him in order to
 6 identify his potential testimony at trial. Due to Defendants’ failure to timely identify
 7 Mr. Mosedale as a potential witness, they should not be allowed to rely on his
 8 testimony at trial. RBS Citizens, N.A. v. Husain, 291 F.R.D. 209, 214-215 (N.D. Ill.
 9 2013) (excluding the testimony of a witness who was first disclosed two days before
10 the close of fact discovery); see also Wallace v. U.S.A.A. Life Gen. Agency, Inc., 862
11 F. Supp. 2d 1062, 1066-67 (D. Nev. 2012).
12          Third, in one last effort to support the alleged prior art status of the
13 Thunderbird system, Dr. Balakrishnan attempts to rely on various archived
14 webpages from the Internet Archive’s Wayback Machine. Ex. 7 at ¶ 255. Dr.
15 Balakrishnan also provides as an exhibit a previously-unproduced affidavit from an
16 employee of the internet archive Christopher Butler.2                Ex. 11, SUF 32.         Dr.
17 Balakrishnan opines that the webpages purport to describe Thunderbird and its
18 release. Ex. 7 at ¶ 255, SUF 29. However, these archived pages do not cure
19 Defendants’ evidentiary gaps. For starters, this evidence suffers from the same
20 shortcoming as the Mosedale Affidavit in that it fails to show that any Thunderbird
21 software described in any of the pages is the same as that software produced relied
22 on by Dr. Balakrishnan for his invalidity analysis. For example, Dr. Balakrishnan
23 describes a “web page with links to download Thunderbird version 2.0.0.12.” Ex. 7
24 at ¶ 255, SUF 29. However, the purported links to download Thunderbird or its
25
26
       2
27      The Butler Affidavit itself, as well as the archival dates of the documents
   attached thereto and the alleged disclosures therein constitute inadmissible hearsay
28 for which no exception exists. F.R.E. 801.

                                                   -5-                   Case No. 2:18-cv-01844-GW-KS
            BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 9 of 12 Page ID
                                #:33298
            REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                               UNDER SEAL
 1 source code in the archived web pages identified by Dr. Balakrishnan are either
 2 inoperable or link to files archived in 2015 after the ’120 Patent’s priority date (SUF
 3 30-31), and Dr. Balakrishnan cannot show what software, if any, was associated
 4 with such links prior to the priority date.            And even if Thunderbird could be
 5 downloaded from these links on the date that the page was archived, Dr.
 6 Balakrishnan has not attempted to show that such software is the same, with no
 7 changes or modifications, as the evaluated Thunderbird software.
 8           Accordingly, Defendants fail to demonstrate the necessary link between the
 9 Thunderbird system analyzed for invalidity purposes and any Thunderbird system
10 that was publicly known or used prior to the ’120 Patent priority date. BlackBerry is
11 entitled to summary judgment that the ’120 Patent is not invalid over Thunderbird.
12           B.    Defendants Cannot Meet Their Burden To Show That The
                   Nintendo DS (with PictoChat) System Is Prior Art
13
             Similarly, Defendants cannot meet their burden that the Nintendo system
14
     (with PictoChat) qualifies as prior art to the ’250 Patent.                 To BlackBerry’s
15
     knowledge, Defendants never sought any form of discovery from Nintendo at any
16
     point in this case. Rather, Defendants’ technical expert, Dr. Weissman, testified that
17
     the version of the Nintendo system used in his invalidity analysis was simply
18
     purchased on Amazon after this case was filed. Ex. 12 at 123:12-20, SUF 33.3 Dr.
19
     Weissman confirmed that he had no first-hand knowledge as to when the Nintendo
20
     system first became public or available for sale. Id. at 128:15-23, SUF 34. And, Dr.
21
     Weissman confirmed that he was rendering no expert opinion as to whether the
22
     Nintendo system did, in fact, qualify as prior art. Id. at 127:16-128:13, SUF 35.
23
             Defendants attempt to establish the prior art status of the Nintendo system
24
     through various documents cited at paragraph 154 of Dr. Weissman’s invalidity
25
26
        3
27       The Nintendo device analyzed by Dr. Weissman was different than the device
   that Defendants’ attorneys used to create the video exhibits to Dr. Weissman’s
28 report. Ex. 12 at 123:21-125:1, SUF 33.

                                                    -6-                   Case No. 2:18-cv-01844-GW-KS
             BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 10 of 12 Page ID
                                 #:33299
          REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                             UNDER SEAL
  1 report. Ex. 13, SUF 37. None of these documents, however, satisfy Defendants’
  2 clear-and-convincing evidence burden. As an initial matter, Dr. Weissman does not
  3 explain how any of the cited documents support the prior art status of the specific
  4 model, version, and configuration of the Nintendo DS system that he relied upon for
  5 his analysis. At most, the documents (many of which appear to be unauthenticated
  6 third-party publications) contain vague references about some version of the
  7 Nintendo DS system that may have been available at various points in time.
  8         Dr. Weissman does not rely on any disclosures in these documents as part of
  9 his element-by-element invalidity analysis. Compare Ex. 21 at 31-35 with Ex. 13 at
 10 ¶ 154. Nor does he explain how any of these documents verify the existence of any
 11 of the claimed features as of the ’250 priority date. Under these circumstances,
 12 Defendants have failed to establish the prior art status of the evaluated Nintendo
 13 system. As the Navico court held in granting summary judgment of no invalidity:
 14       It’s [defendant’s] burden—not [plaintiff’s]—to show there aren’t any
 15       relevant differences between the system described by the MS 1000
          Manual and the system sold in 2002. More precisely, its [defendant’s]
 16       burden to show the 2002 system includes the limitations of the asserted
 17       claims. Here, the only document potentially describing the 2002 system
          is the 2007 Operator Manual, but the only connection between the two
 18       is use of “MS 1000” designation. The court finds that isn’t enough of a
 19       connection to infer the 2007 Manual is applicable to the 2002 system.
      2017 WL 3750202 at *4-5. This reasoning applies squarely in this case. Indeed, the
 20
      evidence here is even more deficient than what the court found lacking in Navico.
 21
      In Navico, the defendant had specific sales records for the model of the allegedly
 22
      anticipating system.        Here, by contrast, Defendants largely rely upon
 23
 24 unauthenticated, third-party documents and therefore have no direct evidence of any
 25 actual sale, use, or public availability within the United States.
 26         Defendants do offer expert testimony from their librarian expert that purports

 27 to date four of the documents (e.g., gamedeveloper publications, and Smart
 28 Computing publication). But, this testimony, at best, raises a genuine issue as to

                                                    -7-                   Case No. 2:18-cv-01844-GW-KS
             BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 11 of 12 Page ID
                                 #:33300
             REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                                UNDER SEAL
  1 whether the publications were in existence as of the purported dates. E.g., Ex. 14 at
  2 ¶¶ 74, 81, 88, and 95, SUF 48-51. They say nothing about whether the specific
  3 system and configuration relied upon by Dr. Weissman was in existence and
  4 available as of this time.4 For example, the articles supported by Dr. Hall-Ellis
  5 merely describe of the launch of a “DS” and types of portable game genres. E.g.,
  6 Ex. 16 at 7; Ex. 17 at 6; Ex. 18 at 18; Ex. 19 at 5, SUF 44-47. These documents
  7 provide no details as to which hardware, software version, or model number were
  8 being referenced, let alone whether the described Nintendo DS system included
  9 PictoChat. This is the type of evidence the court in Navico found insufficient.
 10           Finally, Defendants remaining documents, including the Nintendo DS and
 11 PictoChat instruction manuals, were purportedly taken from the Internet Archive’s
 12 Wayback Machine.            Ex. 13 at ¶ 157.5          Even assuming, however, that these
 13 documents were in existence as of their archival dates, Dr. Weissman fails to cite
 14 anything from these documents to connect them to the specific system and
 15 configuration that he analyzed for his invalidity analysis. In fact, the date on the
 16 cited instruction manual for the PictoChat software (5/8/2006) post-dates the date on
 17 the cited instruction manual for the Nintendo DS system (1/19/2005) by over a year,
 18 which suggests that the configuration of the Nintendo system may have been in flux
 19 immediately prior to the ’250 Patent priority date. Ex. 20 at 5, 21, SUF 42-43.
 20                                         CONCLUSION
 21           The Court should thus grant summary judgment that the ’120 Patent is not
 22 invalid over Thunderbird, and the ’250 Patent is not invalid over Nintendo.
 23
 24      4
            Dr. Hall-Ellis, herself, provides no opinion as to when Nintendo DS became
 25   publicly available. Ex. 15 at 87:11-16, SUF 52 (“Q.· Your opinion only relates to
      the dates associated with these publications, not actually the functionality in the
 26   underlying product; right? ·A.··I have no idea what these products are, nor do I
 27   care.”).
         5
           Again, the Butler Declaration (Ex. 20) and the archival dates on the underlying
 28   documents are hearsay. F.R.E. 801.
                                                     -8-                   Case No. 2:18-cv-01844-GW-KS
              BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
Case 2:18-cv-01844-GW-KS Document 536-1 Filed 01/07/20 Page 12 of 12 Page ID
                                 #:33301
         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED
                            UNDER SEAL
  1 DATED: January 8, 2020                     Respectfully submitted,
  2
                                               QUINN EMANUEL                URQUHART           &
  3                                            SULLIVAN, LLP
  4
                                          By       /s/ James R. Asperger
  5                                              QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
  6
                                                  James R. Asperger (Bar No. 83188)
  7                                               jamesasperger@quinnemanuel.com
  8                                               865 S. Figueroa St., 10th Floor
                                                  Los Angeles, CA 90017
  9                                               Telephone: (213) 443-3000
 10                                               Facsimile: (213) 443-3100

 11                                                Kevin P.B. Johnson (Bar No. 177129)
 12                                                kevinjohnson@quinnemanuel.com
                                                   Victoria F. Maroulis (Bar No. 202603)
 13                                                victoriamaroulis@quinnemanuel.com
 14                                                555 Twin Dolphin Drive, 5th Floor
                                                   Redwood Shores, CA 94065
 15                                                Telephone: (650) 801-5000
 16                                                Facsimile: (650) 801-5100

 17                                              BLACKBERRY CORPORATION
 18                                               Edward R. McGah, Jr (SBN 97719)
                                                  Vice President, Deputy General Counsel
 19                                               41 Ticknor Place
 20                                               Laguna Niguel, California 92677
                                                  Telephone: (+1) 650-581-4750
 21
 22                                              Attorneys for BlackBerry Limited

 23
 24
 25
 26
 27
 28

                                                  -9-                   Case No. 2:18-cv-01844-GW-KS
           BLACKBERRY’S MOTION FOR PARTIAL SUMMARY JUDGMENT OF NO INVALIDITY RE ’120 AND ’250 PATENTS
